Case 4:18-cr-00055-ALM-CAN Document 74 Filed 07/09/19 Page 1 of 2 PageID #: 175




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 UNITED STATES OF AMERICA                             §
                                                      §
 v.                                                   §        No. 4:18CR55
                                                      §        Judge Mazzant
 ESWIN DANIEL BALAN AVILA (8)                         §

                                 ELEMENTS OF THE OFFENSE

        The defendant is charged in Count One of the Indictment with a violation of 21

 U.S.C. § 963, Conspiracy to Manufacture and Distribute Cocaine Intending, Knowing

 and with Reasonable Cause to Believe that the Cocaine will be Unlawfully Imported into

 the United States. The essential elements which must be proven to establish the offense

 are as follows:

        First:             That the defendant and one or more persons, directly or indirectly,

                           reached an agreement to commit the crime charged in the

                           Indictment, that is, to manufacture and distribute cocaine intending,

                           knowing, and with reasonable cause to believe, that the cocaine will

                           be unlawfully imported into the United States;

        Second:            That the defendant knew of the unlawful purpose of the agreement;

        Third:             That the defendant joined in the agreement willfully, that is, with the

                           intent to further its unlawful purpose;




 Elements of the Offense
 Page 1
Case 4:18-cr-00055-ALM-CAN Document 74 Filed 07/09/19 Page 2 of 2 PageID #: 176




        Fourth:            That the overall scope of the conspiracy involved 5 kilograms or

                           more of a mixture or substance containing a detectable amount of

                           cocaine; and

        Fifth:             That the defendant knew or reasonably should have known that the

                           scope of the conspiracy involved at least 5 kilograms or more of a

                           mixture of substance containing a detectable amount of cocaine.


                                               Respectfully submitted,

                                               JOSEPH D. BROWN
                                               UNITED STATES ATTORNEY


                                               /s/ Jay R. Combs
                                               JAY R. COMBS
                                               Assistant United States Attorney

                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed via electronic filing to

 defense counsel on this the 9th day of July, 2019.



                                               /s/ Jay R. Combs
                                               JAY R. COMBS
                                               Assistant United States Attorney
                                               101 East Park Boulevard, Suite 500
                                               Plano, Texas 75074
                                               (972) 509-1201
                                               Jay.Combs@usdoj.gov


 Elements of the Offense
 Page 2
